Exhibit “G”
From: Caeli La <caeli426@gmail.com>
Date: September 5, 2016 at 3:13:21 PM EDT
To: "Lekha Tull, DDS, PC" <lekhatull@gmail.com>
Subject: Fwd: Your E-Ticket – Ready for your Trip!




Begin forwarded message:

       From: "Travelgenio" <donotreply@mailer.travelgenio.com>
       Date: August 31, 2016 at 12:29:20 PM EDT
       To: caeli426@gmail.com
       Subject: Your E-Ticket – Ready for your Trip!




            M


                m


                m




       Dear MICHAELA

       We would like to inform you that the amount has been charged and your booking has
       been successfully processed. This is your e-ticket. We suggest you print this document
       and that you carry it when you travel.


       The booking code allows you to check in and obtain your boarding passes on the airline’s
       website or at the airport check-in counter.


       Thank you for choosing us. We wish you a pleasant trip.



                                                     1
